          Case 1:21-cv-00861-NONE-EPG Document 11 Filed 07/27/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
10
     IKEEM JARMER HUDSON,                                 Case No. 1:21-cv-00861-EPG (PC)
11
                    Plaintiff,
12                                                        ORDER DIRECTING CLERK TO ASSIGN
           v.                                             A DISTRICT JUDGE
13
     J. VASQUEZCOY, et al.,                               FINDINGS AND RECOMMENDATIONS
14                                                        RECOMMENDING THAT CERTAIN
                    Defendants.                           CLAIMS AND A DEFENDANT BE
15                                                        DISMISSED
16                                                        (ECF Nos. 1, 5, 7)
17                                                        OBJECTIONS, IF ANY, DUE WITHIN
                                                          FOURTEEN DAYS
18
19          Plaintiff Ikeem Jarmer Hudson is civilly committed at the Metropolitan State Hospital
20   and proceeds pro se and in forma pauperis in this civil rights action filed pursuant to 42 U.S.C.
21   § 1983. (ECF Nos. 1, 4). Plaintiff filed his complaint on May 28, 2021. (ECF No. 1). The Court
22   screened Plaintiff’s complaint, concluding that only Plaintiff’s excessive-force claim against
23   Defendant J. Vasquezcoy should proceed past screening. (ECF No. 5, p. 13).
24          The Court allowed Plaintiff to choose between proceeding only on the claim found
25   cognizable in the screening order, amending the complaint, or standing on the complaint
26   subject to the Court issuing findings and recommendations to a district judge consistent with
27   the screening order. (Id. at 13-14). On July 23, 2021, Plaintiff notified the Court that he wants
28   to proceed only on the claim found cognizable by the screening order. (ECF No. 7).

                                                      1
          Case 1:21-cv-00861-NONE-EPG Document 11 Filed 07/27/21 Page 2 of 2



 1          Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 2   June 24, 2021 (ECF No. 5), and because Plaintiff has notified the Court that he wants to
 3   proceed only on the claim found cognizable in the screening order (ECF No. 7), it is HEREBY
 4   RECOMMENDED that all claims and defendants be dismissed, except for Plaintiff’s
 5   excessive-force claim against Defendant J. Vasquezcoy.
 6          These findings and recommendations are submitted to the United States district judge
 7   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within fourteen
 8   (14) days after being served with these findings and recommendations, Plaintiff may file
 9   written objections with the Court. The document should be captioned “Objections to Magistrate
10   judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections
11   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler,
12   772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir.
13   1991)).
     IT IS SO ORDERED.
14
15
        Dated:     July 26, 2021                              /s/
16                                                       UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
